POWELL, Presiding Judge.
Dollie Brown was charged in the court of common pleas of Tulsa County with the sale of intoxicating liquor; was tried before a jury, convicted and punishment assessed at a fine of $50, and thirty days confinement in the county jail. Petition in error with casemade attached was filed in this Court on March 10, 1959. Brief in support was, under rules of Court, due to be filed within twenty days thereafter. The case was set for oral argument on the May 20, 1959 docket, but no one appeared to represent defendant, and no brief has been filed.
We have read the record in the case, and find the evidence supports the charge. The sale was for only half a pint of moonshine whiskey, at a price of seventy-five cents, but the jury assessed only the minimum punishment.
We find no fundamental error. There is a serious question as to the sufficiency of the motions and orders in perfection of the case for appeal to this Court that, under the circumstances, it is not necessary to detail. Suffice to say, under the uniform holdings of this Court, the case must be affirmed. See Livingston v. State, Old. Cr., 335 P.2d 937, and cases cited.
The judgment is affirmed.
NIX and BRETT, JJ., concur.